Case 3:19-mj-03599-AGS Document 1 Filed 08/26/19 PagelD.1 Page 1 of 15
AO i06 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT Fy) =
for the F i he c= a
Southern District of California

ane reRRARNn enaAT

AUG 26 201

 

Inthe Matter of the Searchof

(Briefly describe the property to be searched
or identify the person by name and address)

 

CLERK US DISTRICT COURT
, “AN DISTRICT OF CALIFORNIA
Case No, SOUTHERN DISTt i TO

 

 

 

 

 

Target Device 1 through Target Device 6

19W53599

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location): :

See Attachment A, incorporated herein by reference

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference

The basis for the search under Fed. R. Crim. P, 41(c) is (check one or more):
evidence of a crime;

O contraband, fruits of crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. §§ 952 and 960 Importation of Methamphetamine and Heroin

The application is based on these facts:

See attached Affidavit of Special Agent Marina Griffin

wm Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: )is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

et

 

i oe aces Prture
Z

Special Agent Marina-Griffin, Dep't of Homeland Security

 

Printed name and title

Swom to before me and signed in my presence.

Date: 8 /26//9

 

Judge 's signature
City and state: San Diego, CA Hon. Bernard G. Skomal, United States Magistrate Judge

Printed name and title

a ers

 
Case 3:19-mj-03599-AGS Document1 Filed 08/26/19 PagelD.2 Page 2 of 15

ATTACHMENT A
PROPERTY TO BE SEARCHED
The following property is to be searched:

Tracfone Wireless

Model A502DL

IMEI: 015423006299538
S/N: 015423006299538
(“Target Device 1”)

Gold Motorela Moto
Model XTI765PP

~~ FCCID: TIHDTS56WC1
IMEI: 359536092306034
(“Target Device 2”)

Steel grey Lanix

Model X530

FCCID: 2C4X530

IMEI: 356726091594234
(“Target Device 3”)

Steel grey Alcatel
Model A574BL

FCCID: 2ACCJB079

IMEI: 015295005489645

(“Target Device 4”)

White iPhone XS Max
S/N: G6TXQ3Z7,CKPHD
MEID: 35727409833236
IMEI: 35727409830381-1
(“Target Device 5”)

 

 
-Case 3:19-mj-03599-AGS Document1 Filed 08/26/19 PagelD.3 Page 3 of 15

UMX

Model U683CL

S/N: 683CL00519001838

FCC ID: P45-U683CL .
MEID HEX: 99001318275376
(“Target Device 6”)

(collectively, the “Target Devices.”)

The Target Devices are currently in the possession of the Homeland Security
Investigations, 880 Front Street, San Diego, California 92101.

 
Case 3:19-mj-03599-AGS Document1 Filed 08/26/19 PagelD.4 Page 4 of 15

ATTACHMENT B

ITEMS TO BE SEIZED

Authorization to search the cellular/mobile telephones described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephones shall follow the
search methodology described in the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular/mobile telephones will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of April 7, 2019 to July 7, 2019:

a.

tending to indicate efforts to import controlled substances from Mexico
into the United States;

tending to identify other facilities, storage devices, or services—such as
email addresses, IP addresses, phone numbers—that may contain
electronic evidence tending to indicate efforts to import controlled
substances from Mexico to the United States;

tending to identify co-conspirators, criminal associates, or others
involved in smuggling-controlled substances from Mexico to the
United States;

tending to identify travel to or presence at locations involved in the
smuggling of controlled substances from Mexico to the United States,
such as, but not limited to, stash houses, load houses, or delivery points;

tending to identify the user of, or persons with control over or access
to, the subject phone; or

tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or
data above.

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.

 

 

 
ao SN A UH F&F WY VY KF SD OO DH = NH A BR BR NG eS

 

 

Case 3:19-mj-03599-AGS Document 1 Filed 08/26/19 PagelD.5 Page 5 of 15

AFFIDAVIT IN SUPPORT OF WARRANT
I, Marina Griffin, being duly sworn, hereby state as follows:
~~ “INTRODUCTION
1, This affidavit supports an application for warrant to search the following

electronic devices (collectively, “Target Devices”):

Tracfone Wireless

Model A502DL

IMEI: 015423006299538
S/N: 015423006299538
(“Target Device 1”)

Gold Motorola Moto
Model XTI765PP

FCC ID: [THDTS6WC1
IMEI: 359536092306034
(“Target Device 2”)

Steel grey Lanix

Model X530

FCCID: ZC4X530

IMEI: 356726091594234
(“Target Device 3”)

Steel grey Alcatel

Model A574BL

FCCID: 2ACCJB079
IMEI: 015295005489645
(“Target Device 4”)

White iPhone XS Max
S/N: G6TXQ3ZCKPHD
MEID: 35727409833236
IMEI: 35727409830381-1
(“Target Device 5”)

//
i]
//

 

 

 
NWN YN NHN YN De ee ee ee ee
CN AA BR DN EF SO mR AA KR HeE Ss

Oo Oo nN DR WH B&B WwW HPO |

 

 

Case 3:19-mj-03599-AGS Document 1 Filed 08/26/19 PagelD.6 Page 6 of 15

UMX

Model U683CL

S/N: 683CL00519001838
FCC ID: P45-U683CL ...
MEID HEX: 99001318275376
(“Target Device 6”)

as described in Attachment A (incorporated herein by reference), and seize evidence of
crimes, specifically, violations of Title 21, United States Code, Sections 952 and 960.

2, The Target Devices were seized from Diamond Denise LUSTER
(“LUSTER”) and Kajanae Tierra WELLS (“WELLS”) incident to their arrest for violation
of Title 21, United States Code, Sections 952 and 960, Importation of Methamphetamine
and Heroin, at the Otay Mesa California Port of Entry on July 7, 2019. The Target Devices
are currently in the possession of the Homeland Security Investigations, 880 Front Street,
San Diego, California 92101.

3. Based on the information below, there is probable cause to believe that a
search of the Target Devices will produce evidence of the aforementioned crimes, as
described in Attachment B (incorporated herein by reference.)

4, The information contained in this affidavit is based upon my experience and
training, consultation with other federal, state, and local law enforcement agents. The }
evidence and information contained herein was developed from interviews and my review
of documents and evidence related to this case. Because this affidavit is made for the
limited purpose of obtaining a search warrant for the Target Devices, it does not contain
all of the information known by me or other federal agents regarding this investigation, but
only contains those facts believed to be necessary to establish probable cause. Dates, times,
and amounts are approximate.

//
Hf
//
Hf

 

 

 
oO MB BB Bw BO BRD RD OND ORDO me

Oo Oo SS DH OH FP WY WB

 

 

‘Case 3:19-mj-03599-AGS Document1 Filed 08/26/19 PagelD.7 Page 7 of 15

EXPERIENCE AND TRAINING

5. I am a Special Agent with Homeland Security Investigations (HSI) and have
been so employed since August 2003. I am currently assigned to the Prosecutions Team as
the District Attorney’s Office Liaison in San Diego, California. In the course of my duties
over the years, I have been the case agent on several drug-related investigations. I have
conducted surveillance and participated in the execution of search warrants in drug
trafficking investigations. I executed numerous arrests for drug-related offenses, including
possession with the intent to distribute and the importation of controlled substances. I have
interviewed defendants, witnesses, and informants while conducting drug trafficking
investigations. I gained a working knowledge and insight into the normal operational
habits of narcotics traffickers, with particular emphasis on those who attempt to import
narcotics into the United States from Mexico at the San Diego international ports of entry.

6. My training includes attending the Federal Law Enforcement Training Center,
where I completed six months of HSI Special Agent Training. My training and experience,
involved courses inclusive of but not limited to criminal law, constitutional law, and
enforcement techniques, including but not limited to, undercover operations, search
warrants and arrest warrants. I received training in conducting narcotics investigations. |
have become familiar with narcotics traffickers’ methods of operation including the

distribution, storage, and transportation of narcotics. I am familiar with, and have

participated in, all of the normal methods of investigation including, but not limited to,

visual surveillance, questioning of witnesses, the use of search and arrest warrants, the use
of confidential sources and informants, and the use of undercover agents. I have a
knowledge base in detecting elements of criminal activity as it relates to narcotics/currency
smuggling, gang investigations, money laundering and identity theft.

7. Based on my training and experience as a HSI Special Agent, I am familiar
with the ways in which drug smugglers and traffickers conduct their business. Indeed,
during the course of my duties I have (1) worked as a case agent, directing specific drug-

related investigations; (2) worked as a surveillance agent who observed and recorded
3

 

 
Oo Oo Ss DA UH SB WS Be

WN PO WN BD BD BD BRD ORDO OOO ROO Re ROO Ret OO SS ee
Oo s~1 A Wm fF WwW NH YF DT Oo BSB > DH A BP Ww YH KS S&S

 

 

Case 3:19-mj-03599-AGS Document1 Filed 08/26/19 PagelD.8 Page 8 of 15

movements of individuals suspected of trafficking drugs; (3) participated in the execution
of search warrants related to drug investigations; (4) initiated and executed arrests for drug-
rélated offenses, including possession with the intent to distribute; and (5) interviewed
criminal defendants, witnesses, and informants in furtherance of investigations into the
illegal smuggling and trafficking of controlled substances. Through these duties, I have
gained a working knowledge and insight into the operational habits of drug smugglers and
traffickers

8. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics smuggling investigations, and all

the facts and opinions set forth in this affidavit, I submit the following:
a. Drug smugglers will use cellular telephones because they are mobile and
they have instant access to telephone calls, text, web, and voice
messages.

b. Drug smugglers will use cellular telephones because they are able to
actively monitor the progress of their illegal cargo while the conveyance
is in transit.

c. Drug smugglers and their accomplices will use cellular telephones
because they can easily arrange and/or determine what time their illegal
cargo will arrive at predetermined locations.

d. Drug smugglers will use cellular telephones to direct drivers to
synchronize an éxact drop off and/or pick up time of their illegal cargo.

e. Drug smugglers will use cellular telephones to notify or warn their
accomplices of law enforcement activity to include the presence and
posture of marked and unmarked units, as well as the operational status
of Border Patrol checkpoints.

f. Drug smugglers therefore generate many types of evidence including,
but not limited to, cellular phone-related evidence such as voicemail
messages referring to the arrangements of travel and payment, names,
photographs, text messaging, and phone numbers of co-conspirators.

9. Based on my training and experience, including consultations with other law

enforcement personnel, I know that drug traffickers commonly use electronic devices such

4

 

Sor

 

an ee a

 
oO fo SN DR AH HR WH Be

Oo bw BP BH BP PD BDO HO ROR Re ROO Re Re OO eS i eS eS oe ee
So ~s MH th FP Ww BH SH CC DO CO SY HR mA FB WwW VY KS CO

 

 

Case 3:19-mj-03599-AGS Document1 Filed 08/26/19 PagelD.9 Page 9 of 15

as cellular telephones to store names, telephone numbers, records, drug ledgers, and other
information pertaining to drug trafficking activity. I know that cellular/mobile telephones
can and often do contain electronic records, phone logs atid contacts, voiée and text
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data. This
information can be stored within disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular/mobile telephone.
Specifically, [ know based upon my training, education, and experience investigating

narcotics conspiracies that searches of cellular/mobile telephones yields evidence:

a. tending to indicate efforts to import controlled substances from Mexico
into the United States;

b. tending to identify other facilities, storage devices, or services—such
as email addresses, IP addresses, phone numbers—that may contain
electronic evidence tending to indicate efforts to import controlled
substances from Mexico to the United States;

Cc. tending to identify co-conspirators, criminal associates, or others
involved in smuggling-controlled substances from Mexico to the
United States;

d. tending to identify travel to or presence at locations involved in the
smuggling of controlled substances from Mexico to the United States,
such as, but not limited to, stash houses, load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access

to, the subject phone; or

f, tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or
data above. .

10. Based upon my training and experience, I am familiar with the ways in which
drug traffickers conduct their business, including the various means and methods by which
drug traffickers import and distribute drugs; use cellular telephones, emails, and text
messages to facilitate drug activity. Tam also familiar with the ways in which drug traffickers

conceal, convert, transmit, and transport their drug proceeds, including, without limitation,
5

 

 

 
Oo 6S sS N TA Se WY LP

NS BM BR BH BRD BRD BRD ORD ROO wea
oo sa DB Ww SP Ww HN KF SD OO OH SI DB ur BP WwW NY S&H &

 

 

Case 3:19-mj-03599-AGS Document1 Filed 08/26/19 PagelD.10 Page 10 of 15

the use of couriers to transport currency and proceeds, the use of third parties and nominees
to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
and drug proceeds, and the installation of false/hidden compartments (“traps”) in’ those
vehicles to covertly transport drugs and drug proceeds.

11. I also know from training and experience that drug traffickers periodically
change or “drop” their telephones and/or telephone numbers in an attempt to avoid law
enforcement interception of their conversations. Moreover, it is my experience that narcotics
distributors purposefully use multiple communication devices (for example, cellular
telephones) to keep law enforcement from understanding the full scope of their own and/or
their organization’s illicit conduct, in the event that their communications are being
intercepted. I also know that drug traffickers frequently use text messaging to communicate

with other traffickers in an effort to thwart law enforcement interception of communications.

12. Through the course of my training, investigations, and conversations with other |

law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
to work in concert with other individuals and to do so by utilizing cellular telephones, pagers
and portable radios to maintain communications with co-conspirators in order to further their
criminal activities. This is particularly true in cases involving distributional quantities of hard
narcotics, such as methamphetamine. Typically, couriers smuggling controlled substances
across the border are in telephonic contact with co-conspirators immediately prior to and
following the crossing of the load vehicle, at which time they receive instructions on how to
cross and where and when to deliver the controlled substance. Narcotics smugglers and their
organizations use cellular and digital telephones, in part, because these individuals believe
law enforcement is unable to track the originating and destination phone numbers of calls
placed to and from cellular and digital telephones. |

13. Subscriber Identity Module (SIM) Cards also known as subscriber identity
modules are smart cards that store data for GSM cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal

security keys, contact lists and stored text messages. Much of the evidence generated by a

6

 

 

 

 
0 © YA WA BB ww HY

Oo ~~ DB th SP WY NY S& CF OO OO HI DO UN BB WwW VY SS CO

 

 

Case 3:19-mj-03599-AGS Document 1 Filed 08/26/19 PagelD.11 Page 11 of 15

smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has
been utilized in connection with that telephone.
| FACTS SUPPORTING PROBABLE CAUSE

14. On July 7, 2017, at approximately 1205 hours, Diamond Denise LUSTER, a
United States citizen, applied for entry into the United States from Mexico through the
Otay Mesa Port of Entry in vehicle primary lane #5. A Customs and Border Protection
Officer (CBPO) working primary lane # 5, contacted LUSTER, the driver and registered
owner of a 2016 white Jeep Patriot bearing California license plates. LUSTER was
traveling with passenger, Kajanae Tierra WELLS, also a United States citizen. The CBPO
asked LUSTER where they were going and she stated they were going to Los Angeles,
California. LUSTER claimed that it was her first time crossing in the vehicle. The CBPO
checked LUSTER’s vehicle crossing history and noticed she had crossed the vehicle
before. LUSTER gave a negative declaration to the CBPO. Upon cursory inspection of
the vehicle, the CBPO tapped the gas tank and it tapped solid. The CBPO requested
assistance, placed LUSTER in handcuffs, and escorted both LUSTER and WELLS to the
security office with other CBPOs. The vehicle was then moved to the secondary lot for
further inspection.

15. | Upon request for assistance from the CBPO, a Canine Enforcement Officer
(CEO) responded to the vehicle secondary lot to screen the vehicle driven by LUSTER.
The Human and Narcotic Detection Dog (HINDD) alerted to the rear passenger door of the
vehicle.

16. A CBPO responded to the vehicle secondary lot to screen the vehicle
driven by LUSTER. The CBPO noted anomalies in the gas tank, passenger side front
and rear doors and passenger side rear quarter panel.

17. Further inspection of the vehicle resulted in the discovery of 44 total packages
concealed in the gas tank of the vehicle. An additional 14 packages removed from the door
panels contained a similar substance. The 58 total packages contained a substance, a sample

of which field tested positive for the characteristics of methamphetamine, with a total

7

 

 

 
oOo eo tN DH UH BR WwW WV

MB bh BK BO BD BPO BD DD BRD wm OO ee mee
oo “sp HD HH HP W WB KY CF DO DW IF KH A BR WH NHN fF SD

 

 

Case 3:19-mj-03599-AGS Document1 Filed 08/26/19 PagelD.12 Page 12 of 15

approximate weight of 31.84 kgs (70.05 lbs); 1 package removed from the door panels and
6 packages removed from the rear passenger side quarter panel contained a substance, a
sample of which field tested positive for the characteristics of heroin, with a total
approximate weight of 7.98 kgs (17.56 lbs).

18. LUSTER and WELLS were arrested and post-Miranda denied knowledge of
the narcotics found in the vehicle. During the post-Miranda interview, LUSTER was
permitted to use Target Device 5 to contact friends in order to notify them of her arrest
and the need to retrieve her personal belongings. WELLS was also permitted to use Target
Device 6 during her post-Miranda interview to contact her friend in order to notify her
friend of her arrest and also to arrange for the retrieval of her personal belongings.

19. On August 5, 2019, LUSTER and WELLS were arraigned on a two-count
Indictment charging them with violating Title 21, United States Code, 952 and 960,
Importation of Methamphetamine and Heroin in the Southern District of California in case
number 19-CR-02950-BTM.

20. Officers seized the Target Devices incident to LUSTER and WELLS’ arrest.
Specifically, Target Devices 1 through 5 were seized from LUSTER, and Target Device
6 was seized from WELLS.!

21. As part of my investigation, I reviewed LUSTER’s crossing history.
LUSTER’s last crossing into the United States was through vehicle lanes at the San Ysidro
Port of Entry on July 01, 2019. I also reviewed WELLS’ crossing history. WELLS’ last
crossing history was in 2014 via airline travel.

22. Based upon my experience and investigation in this case, I believe that LUSTER
and WELLS, as well as other persons, were involved in an ongoing conspiracy to import

methamphetamine and heroin or some other federally controlled substance into the United

 

i On July 7, 2019, HSI agents obtained a Cellebrite download of Target Device 5.
Nothing from the review of that download is offered to support probable cause in this
application. I also declare that nothing from the review of Target Device 5 informs my
decision to submit this affidavit to obtain a search warrant for the Target Devices. I seek
this affidavit independent of any information that was seen or reviewed (or not seen) in

prior searches.
8

 

 
DO co JD DW wm BP WH NH Be

Mm NN NM NB BD NY NR RO ee
os DO HH BP WwW NK CO CO Oo HI NO OH BP WY NY YF S&S

 

 

Case 3°19-mj-03599-AGS Document 1 Filed 08/26/19 PagelD.13 Page 13 of 15

States. Based on my experience investigating narcotics smugglers, I also believe that
LUSTER and WELLS may have used the Target Devices to coordinate with co-conspirators
regarding the importation of methamphetamine or heroin or some other federally contrdlled
substance into the United States. |

23. Accordingly, based upon my experience and training, consultation with other
law enforcement officers experienced in narcotics trafficking investigations, and all the
facts and opinions set forth in this affidavit, I believe that information relevant to the
narcotics trafficking activities of LUSTER and WELLS such as telephone numbers, made
and received calls, contact names, electronic mail (e-mail) addresses, appointment dates,
messages, pictures, audio files, videos, and other digital information are stored in the
memory of the Target Devices. Moreover, it is my experience that narcotics distributors
purposefully use multiple communication devices (for example, cellular telephones) to
keep law enforcement from understanding the full scope of their own and/or their
organization’s illicit conduct. Therefore, the fact that five separate devices—namely,
Target Devices 1 through 5, were seized from LUSTER provides further evidence that
communications with co-conspirators regarding the importation of methamphetamine or
heroin or some other federally controlled substance into the United States may be found on
Target Devices 1 through 5.

24. Drug trafficking conspiracies require intricate planning and coordination. This
often occurs days, weeks, or even months prior to the actual importation of the drugs into
the United States. Co-conspirators communicate with one another in efforts to ensure
success in transporting their valuable cargo to its destination within the United States.
Given this, [request permission to search the Target Devices for items listed in Attachment
B beginning on April 7, 2019 up to and including July 7, 2019. That date range is based
on the fact that, based on my training and experience, LUSTER and WELLS likely would
have been in communication with co-conspirators to plan and coordinate her smuggle
attempt, including acquiring the Vehicle, in the three months leading up to his arrest.

Hf

 

 

 

 
oO fF DH HH BR WH NH Fe

bo too NY we HY KH NY KR HK He ee eS OS ee SO ee
Co ~~] ON wa ae es ht a So Oo CO ~~] a eal -& la to a So

 

 

Case 3:19-mj-03599-AGS Document 1 Filed 08/26/19 PagelD.14 Page 14 of 15

METHODOLOGY

25. It is not possible to determine, merely by knowing the cellular/mobile
telephone’s make, model and serial nuinber, the nature and types of services to which the
device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
today can be simple cellular telephones and text message devices, can include cameras, can
serve as personal digital assistants and have functions such as calendars and full address
books and can be mini-computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular/mobile service providers
now allow for their subscribers to access their device over the internet and remotely destroy
all of the data contained on the device. For that reason, the device may only be powered in
a secure environment or, if possible, started in “airplane mode” which disables access to
the network, Unlike typical computers, many cellular/mobile telephones do not have hard
drives or hard drive equivalents and store information in volatile memory within the device
or in memory cards inserted into the device. Current technology provides some solutions
for acquiring some of the data stored in some cellular/mobile telephone models using
forensic hardware and software. Even if some of the stored information on the device may
be acquired forensically, not all of the data subject to seizure may be so acquired. For
devices that are not subject to forensic data acquisition or that have potentially relevant
data stored that is not subject to such acquisition, the examiner must inspect the device
manually and record the process and the results using digital photography. This process is
time and labor intensive and may take weeks or longer.

26. Followmg the issuance of this warrant, I will collect the subject
cellular/mobile telephones and subject it to analysis. All forensic analysis of the data
contained within the telephones and memory cards will employ search protocols directed
exclusively to the identification and extraction of data within the scope of this warrant.

27. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual

review, and, consequently, may take weeks or months. The personnel conducting the

10

 

Le ier nese neem eR

 
fo OO Ss DN UO BR WD BR

NM NM BH Bw BR BD RD BRO Oe Oe ee eee ee
BPNSRRRPBSBRBHRHB FR RRBEDNLS

 

 

Case 3:19-mj-03599-AGS Document1 Filed 08/26/19 PagelD.15 Page 15 of 15

identification and extraction of data will complete the analysis within ninety (90) days,
absent further application to this court.
CONCLUSION

28. Based on all of the facts and circumstances described above, there is probable
cause to conclude that LUSTER and WELLS used the Target Devices to. facilitate
violations of Title 21, United States Code, Sections 952 and 960.

29. Because the Target Devices were promptly seized during the investigation of
LUSTER and WELLS trafficking activities and have been securely stored, there is
probable cause to believe that evidence of illegal activities committed by LUSTER and
WELLS continues to exist on the Target Devices.

30. WHEREFORE, I request that the court issue a warrant authorizing law
enforcement agents and/or other federal and state law enforcement officers to search the
items described in Attachment A and the seizure of items listed in Attachment B, using the
methodology described above.

I swear the foregoing is true and correct to the best of my knowledge and belief.

wok ee sb
HSI Spe en

Subscribed and sworm to before me this 7 ¢ day of August, 2019.

 

 

Hon. Bernard G. Skomal
United States Magistrate Judge

11

 

 

 
